John Gill of Boston plaint. agt Katharin Belcher Administratrix to the Estate of Gregory Belcher late of Brantery Deft in an action of the case for that the sd Gregory Belcher hath not performed his promiss made upon the marriage of his Son with the plaints daughter in paying two hundred, pounds as by a bond under hand and Seale. datd Xbr 23° 1662. may more fully appeare and for the uses therein expressed, these with all other due damages &c. . . . The Jury . . . found for the Defendt costs of Court.